         Case 1:19-cr-00160-DMT Document 207 Filed 07/08/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Ansel White Eagle, Jr.,                        )       Case No. 1:19-cr-160
                                               )
               Defendant.                      )

       Before the court is a Motion to Amend Conditions of Release filed by defendant. (Doc. No.

205). Defendant is currently residing at Parshall Resource Center, where he was released for

inpatient treatment by court order on May 12, 2020. (Doc. No. 197). He now advises that he has

successfully completed inpatient treatment at Parshall Resource Center and asks to be released from

there to the Hope Manor facility, in Fargo, where he is at the top of the waiting list for a placement.

He explains that he will reside at Parshall Resource Center until a bed at Hope Manor becomes

available.

       There being no objection from the United States, the court is inclined to grant this motion.

However, the Court will defer ruling on it until a placement at Hope Manor becomes available and

travel arrangements can be proposed. Once defendant receives word of an available placement, he

shall file a supplement to his Motion and the Court will rule on it at that time. Until that time,

defendant shall reside at Parshall Resource Center under his existing conditions of release.

       IT IS SO ORDERED.

       Dated this 8th day of July, 2020.
                                                       /s/ Clare R. Hochhalter
                                                       Clare R. Hochhalter, Magistrate Judge
                                                       United States District Court


                                                   1
